Citation Nr: 0619910	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  97-26 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for epistaxis 
(nosebleeds)/respiratory symptoms, claimed as secondary to 
herbicide exposure.

2.  Entitlement to service connection for dermatophytosis, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for loss of dentition, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran had active service from February 1967 to 
September 1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in July 1997, 
which denied the claims.  

The record indicates the veteran had also perfected an appeal 
for an ankle condition.  Correspondence dated in February 
2004 indicates the veteran has withdrawn this issue.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran is not shown to have developed 
epistaxis/respiratory problems in service or for many years 
thereafter.

4.  The claimed epistaxis/respiratory problems are not shown 
to be due to exposure to herbicides or other event or 
incident of the veteran's period of service.

5.  The veteran is not shown to have developed 
dermatophytosis in service or for many years thereafter.

6.  The claimed dermatophytosis is not shown to be due to 
exposure to herbicides or other event or incident of the 
veteran's period of service.

7.  The veteran does not have a loss of dentition resulting 
from a service trauma.

8.  The currently demonstrated loss of dentition is not shown 
to be due to exposure to herbicides or other event or 
incident of the veteran's period of service.


CONCLUSION OF LAW

1.  The criteria for establishment of service connection for 
epistaxis and respiratory symptoms, including as due to 
exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The criteria for establishment of service connection for 
dermatophytosis, including as due to exposure to herbicides, 
are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for establishment of service connection for 
loss of dentition, including as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the decision on appeal was rendered prior to 
the enactment of the VCAA; therefore, the RO could not have 
provided VCAA notice prior to the decision.  Such notice was 
provided in a January 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The claims were thereafter readjudicated in February 
2005 and June 2005 Supplemental Statements of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, Social Security 
Administration (SSA) records, lay statements by the veteran, 
and a hearing transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Factual Background

Service records indicate the veteran served in Vietnam.  He 
filed a claim for service connection for loss of dentition, 
dermatophytosis, and epistaxis and respiratory symptoms 
reported as congested sinuses.  

The veteran's enlistment examination does not indicate dental 
abnormalities.  Service medical records also include dental 
records from February 1967, which indicate teeth numbers 32 
and 17 are missing.  Abnormalities are indicated on teeth 
numbers 2, 3, 18, 19, and 30.  A dental examination from 
April 1967 notes teeth numbers 30 and 17 were missing, and 
abnormalities were present on teeth numbers 30 and 31.  On a 
report of medical history attached to his September 1968 
discharge examination, the veteran noted ear, nose, and 
throat trouble, and he complained of frequent colds.  
Findings on the examination report were normal, to include 
his skin, nose, sinuses, mouth and throat, and lungs.  The 
veteran was missing teeth numbers 32 and 17 at this time.  
Teeth numbers 2, 3, and 4 were considered restorable.

An April 1974 VA discharge summary includes the veteran's 
account of having three prior nose breaks, which he related 
to respiratory problems.  

A VA evaluation from June 1976 indicates the veteran 
complained of a history of recurrent nasal blockages dating 
back to 1958.  Sinus x-rays from this time were negative.  

VA outpatient notes from April 1984 include the veteran's 
complaints that his lip swelled and his nose closed, which 
made breathing difficult.  A fever, caused by a tooth abscess 
was also noted at this time.  Subsequent records from April 
and May 1984 include complaints for, and a diagnosis of a 
peridental abscess.  A left upper molar was found to be 
broken and the veteran had foul smelling breath.  The veteran 
was referred to a dental clinic.  A dental consult from May 
1984 indicated the veteran's number 10 tooth was abscessed.  
In a VA medical evaluation from July 1987, the veteran 
reported a history of nosebleeds and was diagnosed with 
allergic rhinitis.

Treatment notes from November 1993 indicate a rash that was 
present from three months prior.  This rash was described as 
itchy bumps.  Examination revealed a rash about the 
extremities and trunk.  The veteran was diagnosed with 
seborrheic dermatitis. 

Denture problems were discussed in a VA outpatient visit from 
August 1996.  

An Agent Orange evaluation was administered in April 1997.  
At this time, the veteran discussed his service in Vietnam.  
The veteran's loss of dentition, epistaxis and respiratory 
symptoms of congested sinuses, and dermatophytosis were 
discussed.  The veteran discussed an incident in basic 
training where the he was struck on the left side of his face 
with a pugil stick, and he fell to the ground.  The veteran 
would later contend that this 1966 maxillofacial trauma 
resulted in a malocclusion that renders him unable to 
properly align his dentures.  The veteran also related his 
loss of dentition to facial trauma "and possible 
environmental factors including Agent Orange while in 
Vietnam."  The facial trauma was then reported by the veteran 
to have been suffered in 1968.

With respect to his skin, isolated papulovesicular lesions 
were observed on the upper arms, with scattered hypopigmented 
areas observed on the forearms.  Evidence of chloracne, 
percutaneous transhepatic cholangiography, and lichen planus, 
was not found.  The veteran indicates he began to observe 
highly pruritic vesicular lesions on both forearms.  He 
reported that these lesions occurred during service around 
1968, would weep and leave hypopigmented areas, and continued 
to the present time.  

The veteran stated that he has a history of upper respiratory 
symptoms, including congestion and frequent nosebleeds that 
he associated with blowing his nose.  The veteran denied any 
episodes of spontaneous epistaxis.  The veteran was assessed 
with loss of dentition, allergic rhinitis/chronic sinusitis, 
and papular dermatoses with isolated hypopigmented areas.

In April 2003 outpatient records the veteran also indicated 
epistaxis, occurring when he blows his nose or during the 
winter when dry heat is present.  Upon examination of the 
nares, no lesions, exudate, or obstruction was noted.  Thick, 
discolored, dystrophic toenails were observed bilaterally.  
Skin was intact and without lesions, discoloration, erythema, 
or open areas.

Outpatient notes from December 2004 indicate the veteran was 
placed on an Agent Orange registry and told to inform the VA 
of any new medical conditions.  In a questionnaire from a 
Vietnam Veteran's Health Study, the veteran indicated that he 
was in a recently sprayed area in Vietnam.  He also indicated 
that he was not sure if he was involved in the handling of 
Agent Orange and that he did not have Agent Orange sprayed on 
him directly.  Other notes from this time indicate the 
veteran reported a loss of teeth in 1969.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  The United States Court of Appeals for the 
Federal Circuit has held, however, that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute it's own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In the instant case, the veteran served in Vietnam and 
exposure to Agent Orange is conceded.  However, for the 
reasons that follow, the Board finds that the veteran is not 
entitled to presumptive service connection for epistaxis and 
respiratory symptoms, dermatophytosis, and loss of dentition.  

Through his April 1997 Agent Orange evaluation and other 
records, the veteran relates his claimed conditions to either 
physical trauma or exposure to Agent Orange in military 
service.  However, a layperson is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As an initial matter epistaxis and respiratory symptoms, 
dermatophytosis, and loss of dentition are not included in 
the list of diseases to which the presumption of service 
connection applies for veterans who were exposed to Agent 
Orange.  See 38 C.F.R. § 3.309(e).  Thus, the veteran is not 
entitled to service connection for these conditions on a 
presumptive basis as due to herbicide exposure.  

Although these conditions are not included as a presumptive 
disease related to Agent Orange exposure, the veteran may, 
nonetheless, establish entitlement to service connection if 
the evidence shows that these conditions were, in fact, 
caused by the veteran's exposure to Agent Orange or some 
other incident of service.  Combee, 34 F.3d at 1039.

The veteran's service medical records are negative for any 
treatment, findings, or diagnosis of any injury or chronic 
disability resulting in epistaxis or upper respiratory 
symptoms.  On his discharge examination he denied hay fever 
and sinusitis, although he did report a few minor episodes of 
epistaxis.  The earliest complaints of sinus problems in the 
record are contained in a 1976 VA examination, although sinus 
x-rays were negative.  Such is 8 years after discharge from 
service.  The first complaints of epistaxis after service 
occur in outpatient records from July 1987, 18 years after 
the veteran was discharged from service.  The medical 
evidence of record fails to indicate that the veteran suffers 
from a chronic disorder resulting in epistaxis or a chronic 
allergic rhinitis or sinusitis that is in any way related to 
service, to include Agent Orange exposure.  Thus, there is no 
competent evidence linking his claimed disorder with service.  

In the absence of a chronic upper respiratory or epistaxis 
disorder in service, or evidence linking any such disorder to 
service, the claim for service connection must be denied.

Turning to the claim for service connection for 
dermatophytosis, while the veteran indicated in his April 
1997 Agent Orange evaluation that he had lesions on his arms 
during service, there is no competent medical evidence of 
this.  The first possible medical evidence of dermatophytosis 
is the April 1997 examination, over 28 years following 
service.  The June 1976 VA examination noted normal skin.  
Importantly, there is no evidence linking his condition with 
herbicide exposure or other incidents of service.  Moreover, 
the veteran had no skin lesions or discoloration as of his 
April 2003 VA outpatient records.

In the absence of a chronic skin disorder in service, or 
evidence linking any such disorder to service, the claim for 
service connection must be denied.

Finally, turning to his claim for service connection for loss 
of dentition, the United States Court of Appeals for Veterans 
Claims (Court) has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).

The governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
amended since the date the veteran initiated his claim.  64 
Fed. Reg. 30,392-393 (June 8, 1999).  Prior to amendments, 
the regulations provided, as 38 C.F.R. § 4.149, that 
treatable carious teeth and replaceable missing teeth could 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
This definition is retained in the amended regulations, but 
now appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  64 Fed. Reg. at 30,393.

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d) (2005).

The following will not be considered service connected for 
treatment purposes:
(1) calculus; (2) acute periodontal disease; (3) third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service or was due to combat 
or in service trauma; (4) impacted or malposed teeth and 
other developmental defects unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation. 38 
C.F.R. § 4.149 (1998).

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (1998).  Ratings 
under section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling. Id., Note.

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.

The veteran asserts that he sustained trauma to his teeth 
when he was hit in the face with a pugil stick during basic 
training.  The Board also notes that the veteran's service 
dental records show abnormalities in several teeth.  However, 
his service personnel, medical and dental records do not 
provide evidence of any traumatic event to the veteran or any 
of his teeth.  Moreover, records of dental evaluations do not 
indicate any fillings, restorations, or surgeries were 
performed at any time.  Service records also indicate that 
the veteran was found to be missing teeth numbers 32 and 17 
incident to the time of service, and well within 180 days 
from enlistment.  Regardless of whether the new or old 
regulations are considered, the veteran's claim for service 
connection for loss of dentition is denied.

In summary, there is no medical evidence of any of the 
claimed conditions in service, or within many years following 
discharge from service, and no competent evidence even 
suggesting that these conditions are somehow related to 
active service, to include herbicide exposure.  Accordingly, 
the claims for service connection for epistaxis and 
respiratory symptoms, dermatophytosis, and loss of dentition 
are denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for epistaxis and respiratory symptoms is 
denied.

Service connection for dermatophytosis is denied.

Service connection for loss of dentition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


